12 So. 3d 816 (2009)
Andrew ROLLS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-728.
District Court of Appeal of Florida, Fourth District.
May 20, 2009.
Rehearing Denied June 18, 2009.
Carey Haughwout, Public Defender, and James W. Mclntire, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and James J. Carney, Assistant Attorney General, West Palm Beach, for appellee.
TAYLOR, J.
Appellant was convicted of first degree premeditated murder in the beating death of Jim Wellman. He contends that the trial court erred in denying his motion for judgment of acquittal because the evidence was insufficient to support premeditation. We disagree. Although the evidence showed that appellant may have initially acted in self-defense, the evidence also showed that appellant, along with his co-defendant, forcefully and repeatedly delivered blows to the victim's head and face with a wooden table over a period of ninety minutes to two hours, while the victim was lying defenseless on the floor. The victim suffered skull fractures and extensive lacerations on his head and face. He was found dead in his bedroom with two pieces of cord tying his ankles together.
Viewing the facts in a light most favorable to the state supports finding premeditation and refutes appellant's hypothesis of innocence that he was merely defending *817 himself and had no preconceived plan to kill Wellman. See Miller v. State, 770 So. 2d 1144, 1148-49 (Fla.2000) (holding that evidence was sufficient in first-degree murder trial to find premeditation based on the nature of the weapon used, repetition and force of blows that fractured victim's skull, absence of provocation, and sufficiency of time for reflection as to the nature and probable result of his act).
Affirmed.
HAZOURI and MAY, JJ., concur.